United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1282
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2007 appellant filed a timely appeal from an August 18, 2006 decision of the
Office of Workers’ Compensation Programs denying her claim for an emotional condition. The
Board also has jurisdiction to review a February 20, 2007 decision denying her request for a
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit
decision and the nonmerit decision in this case.
ISSUES
The issues are: (1) whether appellant’s claimed emotional condition is causally related to
a compensable factor of her employment; and (2) whether the Office abused its discretion in
denying her request for a hearing.
FACTUAL HISTORY
On February 14, 2006 appellant, then a 54-year-old clerk, filed a claim for an emotional
condition alleging that she developed anxiety and depression caused by factors of her federal
employment. She alleged that for several years she had been assigned to different rehabilitation
positions and the job transfers caused stress. In August 1999, appellant was offered a permanent

rehabilitation job working for Postmaster Felix DeSantis. Instead, she was assigned to Elaine
Owens, customer relations coordinator, to perform customer relations duties. Appellant alleged
that Ms. Owens was hostile towards her. On one occasion, she requested a meeting with Acting
Postmaster Chris Tinkham and Ms. Owens. Subsequently, appellant alleged daily retaliatory
actions by Ms. Owens. She was subsequently assigned to Mr. DeSantis. Ms. Owens did not
approve of the transfer to Mr. DeSantis. A decision was made to eliminate appellant’s
permanent rehabilitation position. She alleged that this was due to Ms. Owens’ insistence on
removing her from the facility. In April 2002, appellant’s permanent rehabilitation position was
terminated. She accepted another job, under duress, which violated her medical restrictions
against repetitive motion activities. In May 2003, appellant was given a third rehabilitation job.
However, the duties were never defined. The secretary assigned at that time expressed concern
about working with appellant. In November 2005, appellant did not have a permanent position
and management did not find her suitable employment. Due to the repeated job assignments she
developed anxiety and depression. The record contains copies of appellant’s rehabilitation jobs
from August 1999 to May 2003. Appellant submitted medical evidence in support of her claim.
In a March 9, 2006 statement, Calvin Bagley, acting manager, Post Office Operations
Area 2, stated that he had been appellant’s supervisor since October 2005. In November 2005,
appellant was notified that she would be transferred to the Raleigh Post Office, where she had
worked previously, because there was no work for her in Mr. Bagley’s office. Mr. Bagley stated
that he never received any complaints from his secretary about working with appellant. He
stated that appellant and his secretary seemed to have a good working relationship, although
appellant advised him that the secretary did not like her.
By decision dated August 18, 2006, the Office denied appellant’s claim on the grounds
that the evidence did not establish that her emotional condition was causally related to a
compensable factor of employment.
By letter postmarked September 19, 2006, appellant requested an oral hearing. On
February 20, 2007 the Office denied her request for a hearing on the grounds that it was not
timely submitted within 30 days of the August 18, 2006 decision. The Office exercised its
discretion and determined that the issue in the case, whether appellant had a work-related
emotional condition, could be resolved equally well through a reconsideration request and the
submission of additional evidence.1
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
1

Subsequent to the February 20, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.

2

reaction to her regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.3
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.4
Where the claimant alleges compensable factors of employment, he or she must
substantiate such allegations with probative and reliable evidence.5 The fact that a claimant has
established compensable factors of employment does not establish entitlement to compensation.
The employee must also submit rationalized medical opinion evidence establishing that he or she
has an emotional condition that is causally related to the compensable employment factor.6 The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific compensable
employment factors identified by the claimant.7
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship and which are not deemed compensable factors
of employment and may not be considered.8 When a claimant fails to implicate a compensable
factor of employment, the Office should make a specific finding in that regard. If a claimant
does implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.9 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.10 As a rule, allegations

2

5 U.S.C. §§ 8101-8193.

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Michael Thomas Plante, 44 ECAB 510 (1993).

5

Joel Parker, Sr., 43 ECAB 220 (1991).

6

James W. Griffin, 45 ECAB 774 (1994).

7

Donna Faye Cardwell, 41 ECAB 730 (1990).

8

Dennis J. Balogh, 52 ECAB 232 (2001).

9

Margaret S. Krzycki, 43 ECAB 496 (1992).

10

See Charles D. Edwards, 55 ECAB 259 (2004).

3

alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.11
ANALYSIS -- ISSUE 1
Appellant alleged that for several years she was assigned to different rehabilitation
positions. Due to the repeated job transfers, she developed anxiety and depression.
Several allegations made by appellant concern personnel or administrative matters. The
Board has held that an administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the employing
establishment.12 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.13 Appellant
alleged that in August 1999 she was offered a permanent rehabilitation job working for
Mr. DeSantis. Instead, she was assigned to Ms. Owens to perform customer relations duties.
Appellant was subsequently assigned to Mr. DeSantis. A decision was made to eliminate her
permanent rehabilitation position which she attributed to Ms. Owens’ insistence on removing her
from the facility. The assignment of job duties is an administrative function of a supervisor.
There is insufficient evidence that management acted abusively or in error in making appellant’s
work assignments. Because there is insufficient evidence of error or abuse in the handling of
these administrative or personnel matters, these allegations are not deemed compensable factors
of employment.
Appellant alleged that Ms. Owens was hostile towards her. On one occasion, she
requested a meeting with Mr. Tinkham and Ms. Owens. Thereafter, appellant alleged daily
retaliatory actions from Ms. Owens. Mere perceptions of harassment or discrimination are not
compensable under the Act. Appellant’s burden of proof is not discharged with allegations
alone. She must support her charges with probative and reliable evidence.14 There is insufficient
evidence to establish that Ms. Owens harassed or discriminated against appellant. Appellant’s
allegations are not detailed as to specific instances of retaliation on the part of her supervisor or
supported by evidence, such as witness statement. Therefore, this allegation is not deemed a
compensable employment factor.
The Board finds that certain allegations made by appellant are not established as factual.
Appellant alleged that, in April 2002, her permanent rehabilitation position was terminated and
her new position violated her medical restrictions. The Board has held that being required to
work beyond one’s physical limitations may constitute a compensable employment factor if such
activity was substantiated by the record.15 However, appellant provided insufficient evidence
11

See Charles E. McAndrews, 55 ECAB 711 (2004).

12

Charles D. Edwards, supra note 10.

13

Janice I. Moore, 53 ECAB 777 (2002).

14

Cyndia R. Harrill, 55 ECAB 522 (2004).

15

Diane C. Bernard, 45 ECAB 223 (1993).

4

that the employing establishment assigned her to perform work that was beyond her physical
limitations. Therefore, this allegation is not established as factual and is not deemed a
compensable employment factor. In May 2003, appellant was given a third rehabilitation job.
However, the duties were never defined. Appellant did not provide evidence to establish that her
job duties were not provided to her. Therefore, this allegation is not established as factual and is
not deemed a compensable employment factor. Appellant alleged that the secretary assigned in
May 2003 expressed concern about working with her. Mr. Bagley was appellant’s supervisor at
the time and he stated that he never received any complaints from his secretary about working
with appellant. There is insufficient evidence to establish that the secretary expressed concern
about working with appellant. Appellant alleged that, in November 2005, she did not have a
permanent position and management did not find her suitable employment. She provided no
evidence to support this allegation. Therefore, it is not deemed a compensable factor of
employment.
For the foregoing reasons, appellant has not established a compensable employment
factor under the Act. Therefore, she has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.16
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing, or, in lieu thereof, a review of the written record.17 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which the hearing is sought.18 A claimant is not entitled to a hearing or a
review of the written record if the request is not made within 30 days of the date of the decision
for which the hearing is sought.19 The Office has discretion, however, to grant or deny a request
that is made after this 30-day period.20 In such a case, the Office will determine whether a
discretionary hearing should be granted and, if not, will so advise the claimant with reasons.21

16

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).
17

5 U.S.C. § 8124(b) of the Act provides that, before review under section 8128(a), a claimant for compensation
who is not satisfied with a decision of the Secretary of Labor is entitled to a hearing on his claim on a request made
within 30 days after the date of issuance of the decision before a representative of the Secretary of Labor.
Section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting a hearing; a claimant is not
entitled to a hearing as a matter of right unless the request is made within the requisite 30 days. See Charles J.
Prudencio, 41 ECAB 499 (1990).
18

20 C.F.R. § 10.616(a).

19

James Smith, 53 ECAB 188 (2001).

20

20 C.F.R. § 10.616(b).

21

James Smith, supra note 19.

5

ANALYSIS -- ISSUE 2
Appellant’s request for a hearing was postmarked September 19, 2006, more than 30
days after the Office’s August 18, 2006 decision.22 Therefore, she was not entitled to a hearing
as a matter of right. The Office exercised its discretion and determined that the issue in the case,
whether she had a work-related emotional condition, could be resolved through a request for
reconsideration and the submission of additional evidence. The Board finds no evidence to
indicate that the Office abused its discretion in denying appellant’s untimely request for a
hearing in its February 20, 2007 decision.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to compensable
factors of employment. The Board further finds that the Office did not abuse its discretion in
denying appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 20, 2007 and August 18, 2006 are affirmed.
Issued: September 21, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

The request was postmarked 32 days after the August 18, 2006 decision.

6

